Jackson, J.
— The above appeal comes to us by order of transfer from the Appellate Court on the theory that “a constitutional question has been raised and is sought to be presented as the basis for the prayed relief. Therefore, it is considered that this action should be transferred to the Supreme Court of the State of Indiana, in accordance with the statutes of the State of Indiana, §4-214, Burns’ 1946 Replacement, Vol. 2, part 2, First Clause.”
*315We point out that this court has heretofore held specifically that the “ ‘appeal’ . . . from an order of the Public Service Commission to the Appellate Court is, in fact, not an appeal, but a judicial review by the Appellate Court, which is the court of exclusive original jurisdiction in such cases.” American Vitrified Prod. Co. v. Pub. Serv. Comm. (1961), 241 Ind. 307, 172 N. E. 2d 60; Sizemore v. Public Service Commission of Ind. (1960), 240 Ind. 513, 167 N. E. 2d 343; Graver Tank & Mfg. Co., Inc. v. Maher (1958), 238 Ind. 226, 150 N. E. 2d 254.
“Therefore, §4-214, supra, provides no authority for transfer of the cause to this court. The procedure which must be followed by the Appellate Court in this and similar cases, and the reasons therefor are clearly stated in the Sizemore case, supra.” American Vitrified Prod. Co. v. Publ. Serv. Comm., supra.
This case is therefore remanded to the Appellate Court.
Landis, C. J., Aehor, Arterburn and Myers, JJ., concur.
Note. — Reported in 198 N. E. 2d 380.